Citation Nr: 1702180	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  05-41 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to a compensable rating for residuals of a shell fragment wound to the
right chest for the period prior to September 20, 2012, and in excess of 10 percent
thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran had active service from September 1966 to April 1969.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2012, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.  In a letter sent in January 2015, the Veteran was informed that the Veterans Law Judge who presided at his April 2012 hearing was no longer employed by the Board.  He was also informed of his options for another Board hearing.  In correspondence received in February 2015, the Veteran indicated that he did not wish to appear at another Board hearing.

In August 2012, May 2013 and April 2015 the Board remanded the claim for further development.  


FINDINGS OF FACT

1.  The Veteran's right chest scar, residuals of a shell fragment wound to the right chest, is manifested by pain.

2.  Medical evidence shows that the Veteran's residuals of a shell fragment wound to the right chest results in moderate impairement to Muscle Groups II and III of the right (major) shoulder, there is no evidence of moderately severe or severe injury to Muscle Groups II and III. 





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating, but not higher, for a right chest scar, residuals of a shell fragment wound to the right chest, for the period prior to September 20, 2012, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 & 2016).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right chest scar, residuals of a shell fragment wound to the right chest, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating for residuals of a shell fragment wound to the right chest, Muscle Group II, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5302 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 20 percent rating for residuals of a shell fragment wound to the right chest, Muscle Group III, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in December 2003, March 2006, October 2008 and August 2012.  The claim was last adjudicated in May 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran's shell fragment wound to the right chest has been evaluated only on the basis of scarring.  He was assigned a noncompensable disability rating prior to September 20, 2012, and a rating of 10 percent thereafter, under 38 C.F.R. § 4.118, Diagnostic Code 7804.

Scar disabilities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  The schedular criteria for rating scars have undergone revision since the appellant filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was effective October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Additionally, a veteran rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008, and has not requested such consideration.  However, the RO informed him of the new criteria in the supplemental statement of the case in October 2009.  Therefore, the Board will consider the claim under the old and new criteria.  If application of the revised regulation results in a higher rating, the effective date for the higher disability  rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110 (g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Initially, the Board notes that the service-connected right chest scar is clearly not of the head, face, or neck.  Therefore, Diagnostic Code 7800 is not applicable to this claim.

Under the criteria in effect prior to October 2008, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note (2) (2008).

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2008).

Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. 
 § 4.118, Diagnostic Code 7804, Note (1) (2008).

According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part.

Subsequent to October 23, 2008, non-burn related scars that do not affect the head, face or neck, may be rated under the diagnostic codes and criteria that follow.  73 Fed. Reg. 54708 (September 23, 2008).  Under the revised Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1).

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55 (b) (2016).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2016). 

Diagnostic Code 5302 addresses injuries to Muscle Group II.  Muscle Group II involves the extrinsic muscles of the shoulder girdle: pectoralis major II, the latissimus dorsi and teres major, pectoralis minor, and rhomboid muscles.  Under Diagnostic Code 5302, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 20 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5302.

Diagnostic Code 5303 addresses injuries to Muscle Group III.  Muscle Group III involves the intrinsic muscles of the shoulder girdle: pectoralis major/clavicular, and deltoid muscles.  Under Diagnostic Code 5303, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 20 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5303.

Diagnostic Code 5321 pertains to Muscle Group XXI, regarding the thoracic muscle group whose function consists of respiration.  This diagnostic code provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, and a 20 percent evaluation for a severe or moderately severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d) (2016).  A through-and-through injury shall be rated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement. 
38 C.F.R. § 4.56 (c).

Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department or other evidence showing in-service treatment for the wound, and consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2). 

Moderately severe disability of muscles results from through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

Severe disability of muscles results from through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bond fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring. 

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
 § 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55 (e).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

On VA muscle examination in May 2004 it was reported that the Veteran had a 6 centimeter by 1 centimeter incision over the superior aspect of his right nipple area.  The scar was nonerythematous, nontender to palpation and nonadherent.  There was normal full excursion of the chest musculature.  The examiner diagnosed chest wound with some mild discomfort with over-the-head type movement.

Thereafter, on VA examination in April 2009, the examiner noted an oval curvilear scar that was hypopigmented throughout immediately superior to the areola.  It was 6.0 centimeters by 2.0 centimeters.  The lateral half of the scar was firm and indurated and adherent to underlying tissue.  The medial half of the scar was slightly depressed and atrophic with some subcutaneous tissue loss underlying that part of the scar.  It was tender to the touch.  The scar was deep without scaling.

At a personal hearing in April 2012, the Veteran testified that he experienced a pinching movement in the chest with motion.  The scar was sore and reportedly affected arm movement.  He described a depressed scar that was scaly, atrophic, attached to the subcutaneous tissue, tender to touch and deep.

On VA muscles examination in September 2012, the examiner noted a penetrating muscle injury with retained shrapnel fragment in the right chest.  The examiner noted that the scar was sensitive.  The examiner found there were no muscle symptoms which could be attributed to the shell fragment wound of the right chest.  
X-rays revealed minute metallic fragment in the right chest overlying the ninth rib,
Muscle Group XXI.  There was no muscle atrophy.  Chest excursion was normal.  There was no loss of muscle substance or deep fascia.  There was no loss of power and muscle tone was normal.  There was no lowered threshold of fatigue.  There was no associated bone/joint/tendon injury.  The examiner noted no associated neurovascular injury.  Lungs were clear to auscultation.  In sum, the examiner indicated that there was a single minute metallic fragment in the right chest that was intrapulmonary and which would have penetrated the intercostal muscles (group XXI).  There were no pulmonary residuals.  Any symptoms related to this wound would be scar related and not muscle related.  The examiner determined that the wound had no impact on the Veteran's ability to work.  

On VA scar examination in September 2012, the Veteran reported a painful scar which affected his ability to use his right arm.  Reportedly he wore loose clothing due to pain from rubbing on the scar.  The scar would become painful when he slept on his right side and the pain would awaken him.  The examiner noted a deep non-linear 7.1 X 2.1 centimeters, right chest, immediately superior to the areola.  The approximate total area of the anterior trunk affected was 12 centimeter squared.  The scar was not unstable.  The VA examiner indicated that the Veteran's scar resulted in limitation of function.  The examiner stated that the Veteran is unable to use his right arm easily due to pain induced in the scar from movement.  The examiner stated that there was pain in the muscle when the Veteran moved the region.  The examiner stated that the right upper extremity was not affected by the scar.  

On VA scar examination in August 2013, the examiner noted a linear scar on the anterior trunk area, measuring 20.5 centimeters, and a deep non-linear scar that was 14 centimeters.  The Veteran reported that the scar on the right upper chest limited function in movement of the right arm if the scar was not covered and lubricated with moisturizers.  The Veteran also described extreme sensitivity and pain over the scar area and that he believed was associated with muscle and nerve pain.

Examination of the muscles revealed that Muscles Groups II and III were affected by the shrapnel injury on the right side of chest.  The examiner found some impairment of muscle tonus, loss of muscle substance, loss of power, weakness and fatigue-pain.  There was no muscle atrophy.  Sensory neuropathy along the chest scar was painful to the touch.  Right arm movements provoked right chest wall pain affecting the Veteran's ability to work.  In an addendum report in September 2013, the examiner reiterated that Muscle Groups II and III were responsible for the Veteran's symptoms.  

On VA examination in September 2015 the Veteran reported deep pain and surface skin pain on the injury site.  He described the pain as a burning pain.  He also experienced a deep stabbing pain if he exerted his arm too much.  He stated that he could not wear heavy material shirts, such as wool.  Occasionally he wore a band aid over the scar to prevent irritation.  The Veteran denied taking any oral pain medication specifically for the scar, although reportedly he applied topical lotions over scar.  The Veteran stated that simple movements would aggravate the scar and his ability to function with his right arm.  The scar would become irritated when driving a stick shift and when shaking hands with others.  He described losing sleep over the pain because when he slept in certain positions.  Reportedly, he retired about 9 to 10 years ago partially due to the pain from the scar on his chest.  On examination, the scar was not unstable.  There was no frequent loss of covering of skin over the scar.  It was not deep.  The right chest scar was just above the areola.  It was superficial and non-linear.  It measured 6.5 centimeters by 0.5 centimeters and covered an approximate total area of 3.25 centimeters squared.  The examiner determined that the posterior trunk and upper extremities were not affected by the scar. 

On VA scar examination in March 2016 the Veteran complained of two kinds of chest wall pain.  One he described as constant dull pain from the scar, which he rated as 7/10.  This pain would increase in severity to 10/10 upon rubbing.  He used bandages over the scar to avoid rubbing.  The second type of right chest wall pain was a deep and dull pain beneath the scar which he rated as 6/10.  The pain would increase to 10/10 when he laid down on his right side/shoulder, thus disturbing his sleep.  Warm weather and being in a Jacuzzi helped his right chest wall pain.  Cold weather and excessive heat worsened the right chest wall pain.  He was able to move his right shoulder/upper extremity but had pain when reaching overhead or when someone shook his hand.  He reported pain when driving a car with a stick shift and with certain movements like overhead movements, shaking of right hand, picking up something heavier than 10 lbs.  

Examination revealed 1 curvilinear horizontal scar above right nipple measuring 6.5 centimeters by 0.5 centimeters that reportedly was tender.  The examiner also noted multiple vertical stitch scars across scar that scar.  The area covered approximately 3.25 centimeters squared.  The scar was not unstable.  It was not deep.  There was no loss of skin covering.  There was pain on palpation of scar, with the pain limiting motion of right upper extremity on strength testing.  The scar affected Muscle Groups II and III which involved the pectorals major/minor, muscles of shoulder girdle.  The examiner based this finding on the Veteran's complaints of pain on laying down on his right shoulder/side and raising right shoulder/upper extremity, as well as his description of pain in his right chest wall with movement.  The examiner indicated that Muscle Group XXI, which were respiratory muscles (diaphragm, intercostal muscles) were not the involved muscles since there was no impairment in respiration.  There was also no evidence of a deep penetrating wound as there were no wound ulcers or atrophy of muscles involved.  The examiner opined that there was moderate muscle injury impacting strength testing of right upper extremity with loss of power, weakness and fatigue.  There was no uncertainty of movement and no incoordination of movement.  No significant impact noted in movement of right upper extremity like functioning in the workplace as a former supervisor.  There was no evidence of paralysis, inability to write, dress and perform activities of daily living.  Strength was 4/5 in the right upper extremity compared to left upper extremity which was 5/5.  

On VA muscles examination the Veteran complained right chest wall pain caused by right arm movement and when laying down on his right side/shoulder which disturbed his sleep, as well as with shaking hands, reaching overhead and lifting more than 10 lbs.  The Veteran also complained of increased chest wall pain during palpation of the right chest wall area and area medial to scar.  The affected muscle areas were Muscle Group II of the shoulder girdle, including pectoralis major, latissimus dorsi and teres major, pectoralis minor, rhomboid and Muscle Group III which was inclusive of intrinsic muscles of shoulder girdle such as pectoralis major, deltoid.  There was some impairment of muscle tonus and some loss of muscle substance with occasional loss of power, occasional weakness, and occasional fatigue.  Shoulder abduction was 4/5.  

The Board notes that the evidence of record is somewhat inconsistent and unclear regarding symptoms and manifestation associated with the Veteran's right chest scarring, including whether the scar results in limitation of function, whether it is painful, and the size and shape of the scar have also varied.  After a careful review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that, for the entire appellate period, the Veteran's scar has always been, at the very least, tender to palpation.  In this regard, the examiner in 2004 noted mild discomfort with movement and the subsequent VA examiners have described the scar as sensitive, painful, sore or tender to the touch.  As such, a 10 percent rating is assignable under the old Diagnostic Code 7804 or the revised Diagnostic Code 7804 for a scar that is painful on examination.

The Board also reiterates that prior to October 23, 2008, Diagnostic Codes 7803 and 7804 provided for a maximum rating of 10 percent; and Diagnostic Code 7802 provided a maximum 10 percent rating both prior to and since October 23, 2008.  Therefore, these Codes are clearly not applicable to the Veteran's current claim for a rating in excess of 10 percent. 

In regard to Diagnostic Code 7801, the Board notes that the competent and credible evidence of record does not reflect the service-connected right chest scarring, while deep, it does not cover an area or areas exceeding 6 square inches (39 square centimeters).  Therefore, he does not meet or nearly approximate the criteria for a rating in excess of 10 percent under this Code.

The Board also notes that while more than one scar has occasionally been noted, nothing in the record demonstrates the Veteran has at least 3 right chest scars that are painful and/or unstable so as to warrant a rating in excess of 10 percent under the current version of Diagnostic Code 7804.

As in effect for this decision, Diagnostic Code 7805 provided for scars to be rated based on limitation of the affected parts.  38 C.F.R. § 4.118, Diagnostic Code 7805. Here, the only affected part for the right chest scarring involved Muscle Groups II and III, which are addressed below, and, thus, has already been rated.  Consequently, Diagnostic Code 7805 is not for application.

For these reasons, the Board finds there are no distinctive period(s) where the Veteran's meets or nearly approximates the criteria for a rating in excess of 10 percent for his service-connected right lateral chest scarring.

Next, the Board finds that giving the Veteran the benefit of the doubt, he is entitled to separate ratings based on moderate injury to Muscle Groups II and III.

Initially the Board notes that the VA examiner in September 2012 noted that residuals of a shell fragment wound to the right chest affected Muscle Group XXI.  However, VA examiners in 2013 and 2016 corrected prior findings and determined that the residuals of a shell fragment wound to the right chest actually affected Muscle Groups II and III.  The Veteran is right hand dominant.  

The Board finds that the Veteran suffered moderate impairment of Muscle Groups II and III as a result of his in-service shell fragment wound.  This is particularly the case given the fact that the Veteran suffered a shrapnel wound to the right chest for which he was hospitalized and treated with debridement and wound closure.  In 2013 the VA examiner found some impairment of muscle tonus, some loss of muscle substance, some loss of power, weakness and fatigue-pain.  There was no muscle atrophy.  Similarly, a VA examiner in 2016 some impairment of muscle tonus and some loss of muscle substance with occasional loss of power, occasional weakness, and occasional fatigue.  Shoulder abduction was 4/5.  Strength was 4/5 in the right upper extremity compared to left upper extremity which was 5/5.  The examiner noted that the there was no evidence of a deep penetrating wound as there were no wound ulcers or atrophy of muscles involved.  The examiner opined that there was moderate muscle injury impacting strength testing of right upper extremity with loss of power, weakness and fatigue.  There was no uncertainty of movement and no incoordination of movement.  No significant impact noted in movement of right upper extremity like functioning in the workplace as a former supervisor.  There was no evidence of paralysis, inability to write, dress and perform activities of daily living.  

There exists no evidence that, as a result of the Veteran's in-service shell fragment wound to the right chest, he experienced moderately severe or severe disability of Muscle Groups II and III.  In this regard, there is no evidence of a history of prolonged infection, sloughing of soft parts, or intermuscular scarring.  There is no record of inability to keep up with work requirements.  In this regard, while there is evidence that right arm movements provoked right chest wall pain affecting the Veteran's ability to work, examiners in 2012 and 2016 found that there was no significant occupational impairment due to residuals of a shell fragment wound to the right chest.  Objective findings did not include loss of deep fascia or normal firm resistance of muscles compared with the sound side.  At no time did Muscle Groups II and III swell or harden abnormally in contraction.  Nor was there evidence of visible or measurable atrophy, or atrophy of muscle groups not in the track of the missile of the Veteran's right shoulder girdle.

Based on the aforementioned, the Board finds that separate and distinct 20 percent ratings, but no more, are in order for the Veteran's service-connected residuals of a shell fragment wound to the right chest  with damage to Muscle Groups II and III based on moderate impairment of each of those muscle groups.  Even assuming, for the sake of argument, that impairment of the muscle groups in question was "moderately severe" or "severe," no more than a combined 40 percent evaluation for those muscle groups would be in order, given the provisions of 38 C.F.R. § 4.55 (d) governing combined evaluations of muscle groups acting upon a single unankylosed joint (such as the Veteran's shoulder).

The Board finds that a separate evaluation is not warranted for neurological impairment.  While a VA examiner in August 2013 noted the Veteran's reports of extreme sensitivity and pain over the scar area, which the Veteran believed was associated with muscle and nerve pain caused by the retained shrapnel, no examiner has diagnosed a neurological disorder and no neurological findings have been reported.  Rather the Veteran's symptoms of pain upon palpation of the scar and pain on movement of the right shoulder have been attributed to the service-connected painful scarring of the right chest, as well as damage to Muscle Groups II and III.  VA examinations in May 2004, April 2009, September 2012, August 2013, September 2015, and March 2016, did not document any symptoms attributable to a diagnosed neurological impairment related to residuals of a shell fragment wound to the right chest. 

In sum, The Board finds that throughout the period on appeal the Veteran is entitled to a rating of 10 percent, and no higher, for a painful scar.  The Board also finds that separate and distinct 20 percent disability ratings, but no more, for muscle involvement are warranted.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected residuals of a shell fragment wound to the right chest are fully contemplated by the rating criteria whether considered individually or in conjunction with additional service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's residuals of a shell fragment wound to the right chest is exceptional or that the schedular criteria are inadequate.  As discussed above, the Veteran's service-connected disability is manifested primarily by complaints of pain, fatigue, and limitation of function; such symptoms and impairment are encompassed by the schedular criteria for the current ratings assigned.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's residuals of a shell fragment wound to the right chest.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, the Board is cognizant that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already in receipt of a TDIU for his service-connected disabilities, to include his residuals of a shell fragment wound to the right chest, and the Board need not address this issue.  


ORDER

A 10 percent disability rating, but no higher, for the service-connected right chest scar, residuals of a shell fragment wound to the right chest, prior to September 20, 2012, is granted subject to the law and regulations governing the award of monetary benefits.  

A rating higher than 10 percent for the service-connected right chest scar, residuals of a shell fragment wound to the right chest, is denied.  

Entitlement to a separate 20 percent evaluation, but no more, for residuals of a shell fragment wound to the right chest with impairment to Muscle Group II is granted, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to a separate 20 percent evaluation, but no more, for residuals of a shell fragment wound to the right chest with impairment to Muscle Group III is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


